In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1213V
                                    Filed: January 18, 2017
                                        UNPUBLISHED

****************************
REBECCA ILNICKY, as mother and           *
natural guardian of minor, S.I., and,    *
ODIN ILNICKY, as father and              *
natural guardian of minor S.I.,          *
                                         *       Ruling on Entitlement; Concession;
                     Petitioner,         *       Mumps, Measles, and Rubella (“MMR”)
v.                                       *       Vaccine; Idiopathic Thrombocytopenia
                                         *       Purpura (“ITP”); Table Injury; Special
SECRETARY OF HEALTH                      *       Processing Unit; (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Kathryn A. Robinette, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On September 27, 2016, Rebecca Ilnicky and Odin Ilnicky, parents of minor, S.I.
(collectively, “petitioners”), filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”).
Petitioners allege that S.I. developed Idiopathic Thrombocytopenia Purpura (“ITP”) as a
result of an MMR vaccine administered on June 23, 2015. Petition at 1. The case was
assigned to the Special Processing Unit (“SPU”) of the Office of Special Masters.

        On January 17, 2017, respondent filed her Rule 4(c) Report conceding that
petitioners are entitled to compensation in this case. Rule 4(c) Rep. at 1. Specifically,
respondent “believes that S.I.’s alleged injury is consistent with ITP as defined in the
1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Vaccine Injury Table.” Id. at 4. “Petitioners are entitled to a presumption of causation,
as S.I.’s ITP manifested between seven and thirty days following is MMR vaccination.”
Id. Respondent “did not identify any other causes for S.I.’s ITP and, based upon the
medical records [submitted], petitioners meet the statutory requirement to show that S.I.
suffered the requisite six months of residuals from his ITP.” Id. Respondent concludes
that “based on the record as it now stands, petitioners have satisfied all legal
prerequisites for compensation under the Act.” Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioners are entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2